Title: From John Adams to Elbridge Gerry, 25 April 1785
From: Adams, John
To: Gerry, Elbridge


          
            Dear Sir
            Auteuil near Paris Ap. 25. 1785
          
          Your Favour of 14. Feb. I have received of Mr Jarvis, full, as usual, of important Information. I have recd, too the Ratification of my Loan.
          In all that I Said of Seperating the foreign from the Domestic Debt, and in every Thing I may write about our Affairs at home, I always mean to Submit my Guesses to the Superiour Lights and better Judgments of those who are at home. When I was with you in Congress, I frequently found myself at a Loss to judge of the State of Things and the Sentiments of Persons in our own State, which obliged me to make it a Rule to go home once a Year. I wish I could observe the Same Rule now. One looses at a distance the thread of Affairs, and frequently a true Judgment depends upon little Circumstances which We are not acquainted with. It is now Seven Years and an half, Since I left you at York Town, and the first of this Month compleated Seven Years, Since I landed at Bourdeaux, the Chain of my Intelligence has been frequently interrupted and always very imperfect. So that I frequently feel the Want of the Society of my Countrymen. It is really high Time for me to come home. The Powers of Europe often give Leave to their Ministers abroad to come home, for 6. 12 or 18 months, but as this I Suppose would hardly be granted by Congress, I have had thoughts of coming home, once for all, as soon as our present Commissions shall expire. I am really weary of the insipid Life I lead, and that Nullity and Annihilation to which We are reduced.
          You Say that a Report is before Congress to send Ministers to Spain and England and Mr Jay informs me that Congress have resolved to Send one to London. These, if I have any Judgment are right Measures. both of you, hint that I may possibly be Sent to London. if this Should happen, although I know it will be the most thorny, perplexing and distressing Errand upon which any man can be Sent, I will not refuse but I Shall expect however to be allowed to come home after a Year, whether I Succeed in any measure or not. if Mr Rutledge who is a very good Man, Should be sent or any other good Man, it will be so much the more for my Comfort and I shall take no offence. in this Case as our Commissions here will be dissolved, I shall return to the Hague, and come home the next Spring. I dont contend for the Necessity of having Ministers perpetually at the Courts of Europe: But untill your Affairs are Settled with Spain and England, I think it will be unavoidable. I wish We could do without them from this moment. it is a Life that I abhor. it is either Agony or Insipidity, never pleasant.— I take no more interest in any Thing about me, except the Business I have to do, than if I were dead.
          I beg you would give yourself no Anxiety about any Thing I Say respecting Salaries. I think the Reduction of them wrong. I dont find that Articles of Subsistence are cheaper Since the Peace, the Hire of Horses and Carriages is the Same, the Rent of Houses, Servants Wages, Provisions &c are much the Same. and We are more taken Notice of by foreign Ministers and have more to do with them. Upon the present allowance We can keep no Tables nor See any Company, at least in the Fashion of public Ministers. Retirement is more agreable to me than Company, but it is not for the Interest of the public. Mr Laurens or Mr Bingham with their Fortunes as it is Said might Spend three or four Thousands a Year of their own Incomes added to what you allow. But you know, I cannot. I have no Fortune and you know the Reason why I have not.— I am told it is reported, that I have one Per Cent allowed me upon the Loan in Holland, and that a Sum of Money is always given upon the Signature of a Treaty. This upon my Honour is totally false. of all the immense Sums that have been borrowed under my Name, not one farthing has ever come to my Benefit nor have I ever received a Farthing on the Signature of any Treaty, or made a farthing for myself in any Way but the Salary you have allowed me.— Many will call me a Fool, because all know I have been in a situation where I might have made Profits, and where many others would. But Such are my Sentiments, and my Head and Heart have been too full of the Public, to think much of myself or my Children.
          Mr Jefferson has recd and answered your Letter and returns his Regards to you. He is an excellent Hand.
          My Son, John Quincy Adams will deliver you this. I dont know how to do without him. But he must qualify, himself to get his Bread, for I have not the Means to provide for him, and to bring him up in a State of Dependance upon the Public or me, is not agreable to his Feelings or mine. So I send him to Colledge and the Bar, where if I had persevered myself it would have been much better for him and for two other fine Boys and one charming Girl, who with her Mamma desires to present her respectfull Compliments to you.
          I wish to learn if I could the state and Progress of our Cod and Whale Fisheries, the East and West India Trade, the Affrican Trade, and to know how our Commerce opens to Spain Portugal Italy as well as England France, the Baltic &c. &c. and the obstructions which interrupt or retard it.
          Mr Marbois Has demanded Longchamps. Some thing or other must be always kept in Agitation to excite Hopes and Fears. Such is Policy. But Influence is a Sort of Composition of Hopes and Fears, like the centripetal and Centrifugal Forces which keep the Planets in their orbits. take off one and the heavenly Body drops to the Center, let the other cease and it flys off in a Tangent.
          I have an excellent Letter from you of 16. June 1784 dated at Philadelphia, but I dont find any in July.
          What is to be done with the Cincinnati. Is that order of Chivalry, that Inroad upon our first Principle Equality to be connived at? it is the deepest Piece of Cunning yet attempted. It is sowing the Seeds of all that European Courts wish to grow up among Us, vizt. of Vanity, Ambition, Corruption, Discord, & Sedition. Are We so dim Sighted as to not See, that the taking away the hereditary descent of it, will not prevent its banefull Influence? Who will think of preventing the Son from wearing a Ribbon and a bit of Gold that his Father wore. Mankind love to see one Child at least of every beloved and respected Father possessed of his Estate, his office &c after his Decease. besides, when once the People begin to think these Marks Rewards, these Marks are soon considered as the only Proofs of Merit. Such Marks Should not be adopted in any Country where there is Virtue, Love of Country, Love of Labour.— When Virtue is lost Ambition Suceeds. then indeed Ribbons & Garters become necessary. but never till then. then indeed these Should be public Rewards conferred by the State, the civil sovereign, not private Men or Bodies. I have been asked why I have not written against it. Can it be necessary for me to write upon such a Thing? I wrote twenty Years ago some Papers which have been called an Essay on the Feudal Law in which my sentiments and the sentiments of our Ancestors are sufficiently expressed, concerning all such Distinctions and all orders of Chivalry and Nobility.— But Sir, while Reputations are so indiscreetly puffed; while Thanks and Statues are so childishly awarded, and the greatest real services are So coldly, received, I had almost Said censured, We are in the high Road to have no Virtues left, and nothing but Ambition to reward. Ribbons are not the only reward of Ambition. Wealth and Power must keep them Company.— My Countrymen give Reputations to Individuals that are real Tyrannies. No Man dare resist or oppose them. No Wonder then that Such Reputations introduce Chivalry &c without opposition tho without Authority. The Cry of Gratitude Gratitude is Animal Magnitism. it bewitches all Mankind and has established every Tyrany, Imposture & Usurpation that ever existed upon Earth. So true are those Words of Machiavel “Not Ingratitude, but too much love is the constant Fault of the People.[”] This is a Subject that requires a Volume, and you See, I am in haste.— I could not have believed, if I had not Seen it, that our officers could have adopted Such a Scheme, or the People the Legislatures or Congress have Submitted to it, one moment.— I dont Wonder at a Marquis de la Fayette or a Baron Steuben. They were born and bred to such Decorations and the Taste for them. From the Moment that Captain Jones had his Cross of Merit bestowed by the King and consented to by Congress, I suspected that some Such Project was in Contemplation. Awefull my Friend is the Task of the intelligent Advocate for Liberty. The Military Spirit, the Ecclesiastical Spirit the Commercial Spirit, and innumerable other evil Spirits are eternally devising Mischief to his Cause and disturbing his repose. it is a constant Warfare from the Cradle to the Grave, without Comfort Thanks, or Rewards, and is always overcome at last. Is not this Institution against our Confederation? Is it not against the Declarations of Rights in several of the States?
          Is it not an Act of Sovereinty disposing & creating of publick Rewards, presumptuously enterprized by private Gentlemen? Is the Assembly a lawfull Assembly?— Is it not cruel to call this a Clubb for private Friendship, or a society for Charity for Officers Widows & Children. Would even Such a Society be lawfull without the Permission of the Legislature?— Is it not Substituting Honour for Virtue in the Infancy of a Republic? Must it not introduce and perpetuate Contests and Dissentions pernicious in all Govts but especially in ours? Is it not an effectual Subversion of our Equality. Inequalities of Riches cannot be avoided as long as Nature gives Inequality of Understanding and Activity. and these Inequalities are not unusefull. But artificial Inequalities of Decorations, Birth and Title, not accompanying public Trusts, are those very Inequalities which have exterminated Virtue and Liberty and substituted Ambition and slavery in all Ages and Countries.
          I dont Wonder that the Word Republican is odious and unpopular, throughout the World. I dont wonder that so few, even of the great Writers have admired this Form of Government. Plato himself, I am fully perswaded from his Writings was not a Republican. it is the best of Governments, while the People are Republicans, i.e. virtuous, simple and of independent Spirit. But when the People, are avaricious ambitious and vain instead of being virtuous poor and proud, it is not.— A Republican is an equivocal Character. a Dutchman, a Genoese, a Venetian a Swiss, a Genevan and an Englishman are all called Republicans.— among all these shades you will Scarcely find the true Colour. our Countrymen, may be the nearest, but there is so much Wealth among them and such an universal Rage of Avarice, that I often fear they will only make their real Republicans miserable for a few Years, and then become like the rest of the World. if this appears to be their determination, it is not worth the while of You and me to die Martyrs to Singular Notions. You are Young and may turn fine Gentleman Yet— I am too old, and therefore will retire to Pens Hill,
          The World forgetting by the World forgot.
          I am my dear sir Your / Sincere Friend
          
            John Adams
          
        